Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of US Patent Application No. 17/330474, filed 05/26/2021,  which issued as US Patent No. 11,403,054.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 11-28 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,403,054.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 11 of this application and claims 1, 4 of US Patent No. 11,403,054.


Claim 11 of the application teaches:
“A print control device that is connectable to a printing apparatus, the print control device comprising: a storage unit configured to store information related to multiple custom sizes which are set by accepting input of a value from a user; an obtaining unit configured to obtain information related to a size of a sheet which is set in the printing apparatus; and a display unit configured so that, in a case where the size corresponding to the information obtained by the obtaining unit does not match any of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit, a specific custom size among the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit is not displayed, and the size corresponding to the information obtained by the obtaining unit and the at least one custom size other than the specific custom size among the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit are displayed, and, 


in a case where the size corresponding to the information obtained by the obtaining unit matches any of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit, all of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit are displayed.







while Claims 1, 4 of the US Patent No. 11,403,054 teaches the same scope as follows:
“A print control device that is connectable to a printing apparatus, the print control device comprising: a storage unit configured to store information related to multiple custom sizes which are set by accepting input of a value from a user; an obtaining unit configured to obtain information related to a size of a sheet which is set in the printing apparatus; and a display unit configured so that, in a case where the size corresponding to the information obtained by the obtaining unit does not match any of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit, a specific custom size among the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit is not displayed, and the size corresponding to the information obtained by the obtaining unit and the at least one custom size other than the specific custom size among the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit are displayed, and, in a case where the size corresponding to the information obtained by the obtaining unit matches any of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit, all of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit are displayed.

4. The print control device according to claim 1, wherein, regarding the multiple custom sizes, a predetermined number of custom sizes can be set as a maximum, and wherein, in a case where a number of custom sizes included in the multiple custom sizes which are set before the information is obtained by the obtaining unit is less than the predetermined number, all of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit and the size corresponding to the information obtained by the obtaining unit are displayed even though the size corresponding to the information obtained by the obtaining unit does not match any of the multiple custom sizes corresponding to the information stored by the storage unit before the information is obtained by the obtaining unit.






It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning.
Therefore, claim 11 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 11,403,054. Although the claims at issue are not identical, they are not patentably distinct from each other.
And claims 12-28 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,403,054.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 21, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672